Opinion by
JARMAN, C.
This is an appeal from the district court of Hughes county. The plaintiffs in error filed their brief November 24, 1922. No brief has been filed by the defendant in error and no extension of time has been given to file same, and no reason has been assigned by the defendant in error as to why it has not filed brief. The brief of the plaintiffs in error appears *278to reasonably sustain tbe assignments of error, and under tbe rule of tbis court, tbe rec. rd will not be searched to find some theory upon wbicb tbe judgment of tbe lower court may be sustained.
Tbe judgment of tbe’ lower court is reversed.
By tbe Court: It is so ordered.